NO.
12-06-00346-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
JOSE MANUEL ROBLES,  §          APPEAL
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of burglary of a habitation.  The trial court assessed punishment at
imprisonment for forty-five years and a five thousand dollar fine.  We have received the trial court’s
certification, which was signed by Appellant and his counsel, showing that
Appellant waived his right to appeal.  See
Tex. R. App. P. 25.2(c)(3)(B).  We have also reviewed the clerk’s record,
which includes Appellant’s waiver of his right to appeal.  Accordingly, the appeal is  dismissed
for want of jurisdiction.
Opinion delivered October 11,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)